Citation Nr: 0637580	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  00-16 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant   




ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from February 1, 1971 to 
December 1, 1972, and from April 2, 1979 to July 31, 1993.  
He died on February [redacted], 1999.  The appellant is his surviving 
spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  This case was remanded by the Board 
in October 2003 for additional development that included 
request for medical records and a medical opinion.  That 
development has been completed, and the case has been 
returned to the Board further appellate consideration.


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1999; the immediate 
cause of death was listed as metastatic adenocarcinoma of the 
pancreas. 

2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of his death, the veteran was service-
connected for degenerative changes of the cervical spine, 
rated as 10 percent disabling, and degenerative changes of 
the lumbar spine, rated as 10 percent disabling. 

4.  The weight of the competent medical evidence for and 
against the appellant's claim is in relative equipoise on the 
question of whether the veteran's pancreatic cancer, which 
led to  the veteran's death, was related to military service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the 
veteran's pancreatic cancer, which caused  the veteran's 
death, was incurred in active military service.  38 U.S.C.A. 
§§ 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. 
§§ 3.102, 3.159, 3.312 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
August 1999, November 2002, March 2004, April 2005, August 
2005, and September 2005 satisfied VA's duty to notify under 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as they informed 
the appellant of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and what 
evidence she should provide, and informed the appellant that 
it was her responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support her claim.  

In a February 2006 letter, the veteran's representative 
indicated that the veteran had no further comment to add to 
previous submissions.  The appellant wrote in a March 2006 
letter that she did not have any additional evidence.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim that VA has 
not sought.

Army and VA medical records, VA examination reports and 
medical opinion, private medical opinion, and other lay 
statements of the veteran and the appellant, and personal 
hearing testimony have been associated with the record.  The 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence that might be relevant to the issues 
on appeal, and that VA has satisfied the duty to assist.  In 
compliance with the Board's October 2003 remand, the RO 
solicited health care provider information and requested 
treatment records, obtained Army hospital and VAMC treatment 
records, and obtained a VA medical oncology opinion, then 
readjudicated the appellant's claim and issued a Supplemental 
Statement of the Case in December 2005.  The Board finds that 
VA has substantially complied with the Board's October 2003 
remand with regard to this appeal.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

As noted above, the claimant has been provided with the 
content-complying notice required under the holding in 
Pelegrini prior to the issuance of a December 2005 
Supplemental Statement of the Case.  The appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim, including testimony at a 
personal hearing before the undersigned Veterans Law Judge.  

Moreover, because the full benefits sought on appeal are 
being granted by this Board decision, no further notice or 
assistance to the appellant is required.  To the extent that 
there may be any deficiency of notice or  assistance, there 
is no prejudice to the appellant in proceeding with this 
issue because of the favorable nature of the  Board's 
decision.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection for the  Cause of Death

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. § 1310; 
38 C.F.R. §§ 3.303, 3.310, 3.312; Ruiz v. Gober, 10 Vet. App. 
352 (1997).  In short, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must alone or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that it combined to cause 
death, or that it aided or lent assistance to the production 
of death.  That is, that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The appellant contends that the veteran's pancreatic cancer 
had its onset during his active military service during the 
Persian Gulf War.  The appellant has testified to symptoms 
she observed the veteran suffer since his return from the 
Persian Gulf War.    

The veteran was diagnosed with pancreatic cancer in July 1998 
with manifestations to other areas.  After a series of 
treatments, the veteran died on February [redacted], 1999.  The 
Certificate of Death lists the immediate cause of death as 
metastatic adenocarcinoma of the pancreas. 

The appellant was married to the veteran at the time of his 
death.  At the time of his death, the veteran was service-
connected for degenerative changes of the cervical spine, 
rated as 10 percent disabling, and degenerative changes of 
the lumbar spine, rated as 10 percent disabling.

On the question of whether the veteran's pancreatic cancer 
was related to his active duty service that ended in July 
1993, the medical evidence weighing in favor of the 
appellant's claim includes opinions by Dr. N that tend to 
link the veteran's pancreatic cancer to his period of active 
duty service.  In a November 1998 letter, Dr. N wrote that 
the veteran's assertion that his symptoms of cancer began 
during the time he was in the Persian Gulf during service may 
well be true because pancreatic cancer takes a long time to 
cause symptoms, that patients could have this disease present 
for 4 or 5 years before jaundice sets in, so that it could 
not be assumed that the cancer had been present for only the 
last several months.  In an April 1999 letter written after 
the veteran's death, Dr. N wrote that it was hard to tell if 
the veteran's pancreatic cancer arose as early as 1991, but 
this was possible, and that in some cases pancreatic cancer 
grows in an indolent fashion, so could take a number of years 
to become clinically significant. 

The evidence weighing against the appellant's claim includes 
a Certificate of Death that shows that the approximate time 
of onset from the veteran's pancreatic cancer to death was 
nine months, and an August 2005 VA physician's opinion, which 
was based on the evidence in the claims file that included 
the appellant's statement, reflects that a review of the 
claims file did not reveal evidence of symptoms of pancreatic 
cancer prior to July 1998.  

Some aspects of the August 2005 VA physician's opinion also 
support the appellant's claim.  The August 2005 VA 
physician's opinion includes that, although he did not see 
evidence in the record of symptoms of pancreatic cancer until 
July 1998, the nature of pancreatic cancer was that it lies 
dormant without symptoms until such time as it causes 
pancreatic obstruction, liver obstruction, and jaundice, so 
that it was not possible to determine what the temporal 
relationship of the pancreatic cancer was.  
 
After a review of the evidence of record, the Board finds 
that, taken as a whole, the weight of the competent medical 
evidence for and against the appellant's claim is in relative 
equipoise on the question of whether the veteran's pancreatic 
cancer, which led to  the veteran's death, was related to 
military service.  All the medical opinion evidence of record 
reflects that it was unlikely that the veteran's cancer began 
in July 1998, that pancreatic cancer may grow for years 
undetected and without symptoms until pancreatic or liver 
obstruction occurs, that the veteran's pancreatic cancer 
could have existed for years prior to diagnosis and treatment 
after service in July 1998, so it was possible that the 
veteran's pancreatic cancer began during 


service.  Resolving all reasonable doubt in the appellant's 
favor, the Board finds that the veteran's pancreatic cancer, 
which caused  the veteran's death, was incurred in active 
military service.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107; 38 
C.F.R. 
§ 3.312. 


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


